Citation Nr: 1223500	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for allergic rhinitis, claimed as sinusitis, including as secondary to service-connected chronic pharyngitis, tonsillectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied the benefit sought on appeal.

In June 2009, the Board remanded the Veteran's claim on appeal, together with claims of entitlement to service connection for hypertension and hyperlipidemia and a claim for an increased disability rating for chronic pharyngitis, tonsillectomy, to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  In a March 2011 decision, the Board denied the Veteran's service connection claims for hyperlipidemia and for hypertension, and his increased disability rating claim for chronic pharyngitis, tonsillectomy.  Additionally, the Board again remanded the Veteran's allergic rhinitis/sinusitis claim to the RO, via the AMC, for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence regarding whether the Veteran's current allergic rhinitis/sinusitis was incurred during his active service is in equipoise.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for allergic rhinitis/sinusitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION 

In this decision, the Board grants entitlement to service connection for allergic rhinitis, claimed as sinusitis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

The Veteran seeks entitlement to service connection for allergic rhinitis/sinusitis.  He specifically contends that he had been suffering with recurrent upper respiratory infections since his time in active service.  He also contends that his rhinitis/sinusitis could have been incurred secondary to his service-connected chronic pharyngitis, tonsillectomy.  

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeal for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	
      
B.  Analysis

With respect to the first required element to establish service connection, current disability, at VA examinations dated in April 2007 and August 2011, the Veteran was diagnosed with allergic rhinitis.  He was additionally diagnosed with chronic sinusitis by a private physician, Carlo E. Mora Quesada, M.D., during the pendency of his appeal, first in March 2007 and then again in February 2011.  Accordingly, the Board finds that these diagnoses satisfy the first required element to establish service connection.  See Davidson, supra.

With respect to the second and third required element to establish service-connection, in-service disease or injury and causal relationship, service treatment records (STRs) associated with the claims file are devoid of any evidence of complaints of or treatment for rhinitis or sinusitis during the Veteran's period of active service.  His May 1964 separation examination revealed normal clinical findings with respect to his sinuses and his mouth and throat.  Altogether there is no evidence of the Veteran suffering from respiratory problems in the STRs of record.  

Nonetheless, a review of the claims file reveals that the Veteran was granted service connection for chronic pharyngitis effective July 31, 1964, the day after his separation from active service.  This would indicate that the Veteran filed a claim for this condition within one year after his separation from active service.  See 38 C.F.R. § 3.400 (2011).  Notably, however, some of the documents associated with that claim, including the rating decision and evidence dated near that time frame are missing from the claims file.  Additionally, because there are no STRs of record which would appear to support that claim, the Board has considered the possibility that some STRs may also missing.

While the Veteran's STRs that have been associated with the claims file do not contain evidence of complaints of, or treatment for, allergic rhinitis or sinusitis during his active service, much of the earliest post-service evidence of VA treatment of record reveals that he had been receiving ongoing and recurrent treatment for upper respiratory infections, chronic sinusitis, nasal congestion, and allergic rhinitis, since at least June 1975.  A June 1975 VA Medical Certificate and History report shows that he was diagnosed with acute allergic rhinitis at that time.  He was additionally diagnosed with an upper respiratory infection in June 1975.  A July 1975 VA clinical record reveals that the Veteran was diagnosed with chronic maxillary sinusitis and allergic rhinitis.  The symptoms associated with these disabilities were noted on a fairly consistent basis in multiple VA treatment records dated through October 1989.  

Where documents associated with the Veteran's earlier grant of service connection for chronic pharyngitis are missing from the claims file, the Board has no way to determine the earliest incidents of treatment of the claimed rhinitis/sinusitis.  At any rate, evidence of ongoing treatment for chronic sinusitis and allergic rhinitis in these early VA treatment records suggest a strong possibility that the Veteran experienced these symptoms at or close to the time of his separation from service.

This likelihood is strongly supported by private medical evidence of record.  In a March 2007 statement, Dr. Mora Quesada indicated that he had been consistently treating the Veteran's recurrent pharyngitis problem and chronic sinusitis over the preceding three years.  He noted that the Veteran had a history of recurrent upper respiratory infections since his active duty in the U.S. Army, and that he had received multiple therapies without improvement.  In a February 2011 statement, Dr. Mora Quesada maintained that the Veteran had experienced recurrent episodes of tonsillitis and chronic sinusitis during his service, requiring multiple forms of treatment.  While these assertions are based on the Veteran's reported evidence, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated that the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, the Board cannot find any reason to discredit the history the Veteran provided to his private physician as the credibility of the Veteran's is not called into doubt by the evidence of record.  

In order to obtain a VA medical opinion regarding the nature and etiology of the Veteran's claimed disability, the Veteran was afforded a VA examination in April 2007.  The examiner noted that the Veteran contended to have recurrent nasal stuffiness and significant nasal discharge.  He noted that the Veteran was a mouth breather secondary to his nasal stuffiness.  Upon examination, the examiner noted that the Veteran had mild congestion of the nasal turbinates and a mild deviation of the nasal septum to the right, which caused no obstruction.  The examiner then diagnosed the Veteran with mild allergic rhinitis, and noted that the disability primarily originated from his nose.  The examiner did not provide an opinion as to the etiology of the Veteran's allergic rhinitis.

Because the April 2007 VA examiner did not provide a medical opinion regarding the etiology of the Veteran's allergic rhinitis/sinusitis, the Board remanded the Veteran's claim in June 2009 in order for the Veteran to be afforded a new VA examination.  The Board specifically requested that the examiner provide a opinion as to whether it was at least as likely as not that the Veteran's allergic rhinitis/sinusitis had its onset during active service or could be related to active service, or whether it was at least as likely as not that the disability was either caused by or aggravated by his service-connected chronic pharyngitis, tonsillectomy. 

The Veteran was subsequently afforded a new VA examination in September 2010.  The examiner, however, was unable to diagnose any rhinitis or sinusitis.  Based on a "normal examination," the examiner did not provide an opinion regarding the etiology of the Veteran's previously diagnosed allergic rhinitis/sinusitis.  Consequently, the Board again remanded this appeal in March 2011 for yet another VA examination.  

The Veteran was afforded this new VA examination in August 2011.  The examiner noted that the Veteran had a history of nasal allergy, but did not have a history of sinusitis.  On examination, the examiner noted that he had 50 percent left nasal obstruction.  Following examination and review of clinical testing, the examiner diagnosed allergic rhinitis.  Once again, however, the examiner failed to provide an opinion as the etiology of the disability.

An addendum to the August 2011 VA examination was obtained in November 2011.  In the addendum a new VA examiner opined that the Veteran's allergic rhinitis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner rationalized this opinion by noting that the Veteran's May 1964 separation examination noted a normal nose, sinus, mouth and throat, and that a July 1983 VA Medical Certificate purportedly showed that the Veteran had reported having a sore throat, nasal discharge and post-nasal drip since 1969; thus revealing "a gap of five years between separation from service and the alleged first manifestation of symptoms."  

The examiner additionally opined that the Veteran's allergic rhinitis was less likely than not proximately due to or the result of the Veteran's service-connected pharyngitis, tonsillectomy.  The examiner rationalized this opinion by noting that a tonsillectomy refers to surgical removal of tonsils, which is not a disability or disease, and has no etiologic relation to allergic rhinitis.  The examiner further noted that there was no evidence of active pharyngitis, but that even if there were, the medical literature does not support a direct etiologic relation between pharyngitis and further development of allergic rhinitis.  She finally noted that allergic rhinitis primarily originated in the nose and may cause symptoms resembling pharyngitis.  

Notable, the VA examiner did not provide an opinion as to whether the Veteran's allergic rhinitis was aggravated by his service-connected pharyngitis, tonsillectomy.  Moreover, where the examiner's opinion relies on an absence of noted in-service incurrence of rhinitis, the opinion is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service disability and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Further, the examiner indicated that a July 1983 VA Medical Certificate purportedly showed that the Veteran had reported having symptoms of nasal discharge and post-nasal drip only since 1969.  After a review of the Medical Certificate, however, the Board is unable to reach the same conclusion.  The Medical Certificate specifically indicates that the Veteran had a history of recurrent sore throats, and fever at night and night sweats since 1969.  While also indicating that the Veteran referred to having nasal discharge, a mild cough, and post-nasal drip, there is no indication that the Veteran reported having these symptoms since 1969.  Thus, the Board is unable to rely on the November 2011 VA examination addendum for resolution of the Veteran's claim.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr, 21 Vet. App. at 311 (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, based on the noted inadequacies of the November 2011 VA examiner's opinion, the Board will afford the opinion minimum probative value.

In further attempt to ascertain the etiology of the Veteran's claimed disability, the Board, in April 2012, requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA) as to whether it was at least as likely as not that the Veteran's current allergic rhinitis/sinusitis had its clinical onset during active service or was related to an in-service disease, event, or injury, and as to whether it was at least as likely as not that the rhinitis/sinusitis was either caused by, or aggravated by his service-connected chronic pharyngitis, tonsillectomy.  See 38 C.F.R. § 20.901(a) (2011) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  

In June 2012, a VHA otolaryngologist reviewed the Veteran's claims file and, based on the evidence of record, provided the opinion that, though he could not, without documentation of problems related to allergic rhinitis or sinusitis during service, presume with greater than 50 percent certainty that allergic rhinitis and sinusitis existed at the time of his service, it was possible that the Veteran had allergic rhinitis/sinusitis during his time in the service and that it was not documented.  With respect to the question of whether allergic rhinitis/sinusitis was cause by his service-connected pharyngitis, the VHA specialist concluded that this was not the case because the causal pathway does not run in that direction.  Though the two are associated in some cases, allergic rhinitis and sinusitis are not cause by pharyngitis, and there was no evidence of association in the Veteran's case.  The VHA specialist concluded, however, that it would be reasonable to presume that the Veteran had allergic rhinitis/sinusitis at the time of service and that it resulted in his pharyngitis.  

The Board observes that while this opinion is somewhat speculative, it is supported by a rationale that refers to the evidence of record.  The examiner clearly indicated that this evidence cannot support a greater than 50 percent probability that the disability incurred in service, and that medical literature does not support a conclusion that the disability could be caused by his service-connected pharyngitis, tonsillectomy.  Notably, however, the opinion does appear to reach the minimum 50 percent probability that the Veteran's rhinitis/sinusitis was incurred during his service, as the VHA specialist concluded that it was reasonable to believe that this was the case.  Additionally, while the VHA specialist did not provide an opinion as to whether the Veteran's allergic rhinitis/sinusitis was aggravated by his service-connected pharyngitis, tonsillectomy, such an opinion is no longer necessary.

In reaching this determination, the Board again notes that it is charged with the duty to assess the credibility and weight given to evidence when adjudicating a claim.  Madden, 125 F.3d at 1481; Wensch, 15 Vet. App. at 367.  Indeed, the Board has the responsibility to do so.  See Bryan, 13 Vet. App. at 488-89; Wilson, 2 Vet. App. at 618.  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

While the VHA specialists opinion is not completely supportive of the Veteran's claim, the Board finds that the opinion does, to a sufficient degree, link the Veteran's claimed disability to his active service, and that it is at least as persuasive as any evidence of record weighing against the determination that the Veteran incurred his allergic rhinitis/sinusitis during his active service.  Additionally, because of the noted inadequacies of the November 2011 VA examiner's opinion, the Board will afford greater probative value to the June 2012 VHA specialist's opinion.  Therefore, based on this opinion, the Board will conclude that the final two required elements to establish service connection have been met.  See Davidson, supra.

In sum, the Board finds that all required elements to establish service connection for allergic rhinitis, claimed as sinusitis, have been met.  The Veteran has a current diagnosis of allergic rhinitis/sinusitis, and, while there is no clear evidence of record showing that the disability was treated or diagnosed in service, a VHA specialist, based on the evidence of record, has provided the opinion that it would be reasonable to presume that the Veteran had the disability at the time of service.  Thus, this opinion is sufficient to link the claimed disability to the Veteran's service.  

In making this conclusion, the Board is reminded that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an as likely as not proposition (minimum 50 percent probability) for all reasonable doubt to be resolved in the Veteran's favor and his claim resultantly granted.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the 

Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for allergic rhinitis, claimed as sinusitis, is granted.


ORDER

Entitlement to service connection for allergic rhinitis, claimed as sinusitis, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


